Case 4:18-cv-03196 Document 23 Filed on 11/18/19 in TXSD Page 1 of 2

7 {oon ch

United States District Court for the Southern District of Texas, Houston Division

Brooke Pearce, as next friend of U.¥., a minor, et al Attorney: Randal! L. Kallinen
Plaintiff(s}, Kallinen Law PLLC
VS 511 Broadway St.
. Houston TX 77012

FBI Agent Does, in her individual capacity, et al

 

 

 

 

OULU

*248636*

 

 

 

Defendant(s).

Case Number: 4:18-cv-03196

Legal documents received by Duces Tecum, Inc. on 11/13/2019 at 2:38 PM to be served upon The United States, by
serving William Barr, Attorney General of the United States, at 950 Pennsylvania Ave., NW, Washington, DC,
20530

I, Kristina Hewett, swear and affirm that on November 14, 2019 at 12:11 PM, I did the following:

Served The United States, by serving William Barr, Attorney General of the United States, a government agency
by delivering a conformed copy of this Summons in a Civil Action; Order for Conference and Disclosure of
Interested Parties; Joint Discovery/Case Management Plan Under Rule 26(f) Federal Rules of Civil Procedure;
Plaintiffs’ Second Amended Original Complaint; to Gerard Bishop as Mail Clerk & Authorized Agent at 950
Pennsylvania Ave., NW , Washington, DC 20530 of the government agency and informing that person of the contents
of the documents.

Description of Persen Accepting Service:
Sex: Male Age: 30 Height: 5ft9in-6ft0in Weight: 161-200 lbs Skin Color: African-American Hair Color: Black

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

AK \- 99.0 6 Us:

Kristina Hewett

Process Server

Duces Tecum, Ine,

6201 Bonhomme Rd,, #388N
Houston TX 77036
713-520-9646

service @ducestecuminc.com

Internal Job ID:248636

District of Colunibia: SS

% Cubsertbeadc and Sworn to before me
% f oA
tae A oy of MQM IT SRF

cat cammiscion expires August 14, 2023

 
Case 4:18-cv-03196 Document 23 Filed on 11/18/19 in TXSD Page 2 of 2

DUCES TECUM INC INVOICE Invoice #DTI-2019000980
6201 BONHOMME ROAD 11/14/2019
SUITE 388N

HOUSTON, TX 77036
Phone: (713) 520-9646

RANDALL KALLINEN
KALLINEN LAW PLLC
511 BROADWAY STREET
HOUSTON, TX 77012

 

 

li

 

 

 

Case Number: SOUTHERN 4:18-CV-03196

Plaintiff:
BROOK PEARCE

Defendant:
NICHOLAS CHASE CUNNINGHAM, ET AL

Received: 11/12/2019 Served: 11/14/2019 12:11 pm GOVERNMENT AGENCY
To be served on: WILLIAM BARR, ATTORNEY GENERAL OF THE UNITED STATES

 

 

 

 

ITEMIZED LISTING
Line Item Quantity Price Amount
Service Fee Nationwide - WASHINGTON DC 1.00 125.00 125.00
TOTAL CHARGED: $125.00
BALANCE DUE: $125.00

Thank you for your business. Please pay the BALANCE DUE upon receipt of this invoice. Payments can be
made online at www.ducestecuminc.net.
Please note that as of 8/15/2015 we reserve the right to charge a 5% late payment fee for balances that are
outstanding more than 30 days.
Page 1/1

Copyright @ 1992-2019 Database Services, Inc. - Process Server's Toolbox VB. 1¢
